***********
Based upon information contained in I.C. File LH-0342 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Phillip Stephen Hulen, was a fire fighter with the Vann Crossroads Fire Department, located in Sampson County, North Carolina, at the time of his death on 6 April 2004.
2. Decedent's death occurred in the course and scope of his employment when he was fatally injured in an automobile accident while en route to a fire fighter I  II certification class at Johnston Community College. Decedent had been granted permission to attend the certification course by the Chief of the Vann Crossroads Fire Department.
3. At the time of his death, decedent was not married and had no dependent children or dependent parents.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible fire fighter with the Vann Crossroads Fire Department, as defined in N.C. Gen. Stat. §143-166.2(d), at the time of his death on 6 April 2004.
2. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is not survived by a spouse, dependent children or dependent parents; therefore the award of death benefits is properly paid to decedent's estate pursuant to N.C. Gen. Stat. §143-166.3.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to the estate of Phillip Stephen Hulen. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 15th day of July 2004.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER